Citation Nr: 1454512	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  07-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include dysthymic disorder and residuals of a head injury.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to April 1992 and from October 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for dysthymia disorder, also claimed as a nervous condition.  

In December 2012, the Board denied the Veteran's claim for service connection an acquired psychiatric disorder, to include dysthymic disorder and posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated the December 2012 Board decision and remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder for readjudication in compliance with the memorandum decision.  The claim has now been returned to the Board.  

The Board notes that the December 2012 Board decision had also denied service connection for posttraumatic stress disorder (PTSD), traumatic brain injury, headaches, and sleep apnea; and also assigned a 20 percent disability rating for gastritis.  The Court notes that the Veteran does not challenge the Board's decision on these issues, and thus, these issues are not before the Board.   

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2014 memorandum decision, the Court noted that the December 2012 Board decision "failed to provide adequate reasons or bases for its decision that the presumption of service connection under section 1112 was rebutted by 'affirmative evidence to the contrary." Citing Allday v. Brown, 7 Vet. App. 517, 527 (1995) (Board's statements of reasons or bases for its decision "must be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate informed review in this Court.").  First, the Court noted that the August 2005 VA examiner made only a negative finding that the Veteran's psychological condition (dysthymic disorder) at the time of the examination was not related to, caused by, or a result of any of his military service experiences, but did not discuss whether the diagnosed disorder was a chronic psychosis disorder which manifested to at least 10 percent degree in December 2004, the date of post-service treatment record within one year of separation from active service.  Second, "the Board failed to the discuss the extent to which a VA examiner may rely on the absence of evidence, in whole or in part, given that the presumption of service incurrence of a chronic disease explicitly applies where 'there is no record of evidence of such disease during the period of service."  See 38 U.S.C. § 1112.  Finally, the Court found that the Board failed to adequately discuss how the August 2005 VA examination was sufficient to rebut a presumption of service incurrence when it could have been considered relevant evidence that post-dated the opinion.  

With regards to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, a December 2004 VA treatment record from the San Juan VA Medical Center (VAMC) reflects that the Veteran had anxiety and "may have [major depressive disorder]."  The record also reflects that the Veteran has depressive mood associated to loss of interest and insomnia which started within the last five months.  The Board finds that a remand is necessary in order to obtain a new opinion that will allow VA to determine whether the presumption of soundness has been rebutted in this case.  

The Board further notes that the Veteran has raised the possibility that his claimed psychiatric disorder is related to a head injury he suffered while in service.  The Veteran's service treatment record in April 2004 reflects that he was treated for a neck and back injury when "the ship was rocking back and forth - knocked his duffle [bag] on top of him and he fell to the floor."  On remand, an appropriate examination is necessary to determine whether the Veteran suffers from a current psychiatric disability that is a residual to an in-service head injury.  

While this case is on remand, any outstanding VA medical record should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertaining to an acquired psychiatric disorder and associate these records with the claims file.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran, to include any reports of in-service and post-service head injury.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.

(A)   The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability. As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service head injury or a service-connected disability.

(B)  The examiner is specifically asked to determine whether any current psychiatric disability was present in service and whether any psychosis was manifested within one year of separation from active service. In giving this opinion, the examiner should expressly discuss any relevant evidence, including (1) the April 2004 in-service treatment record reflecting that the Veteran complained of neck and back injury after being hit with a duffle bag while on a ship during a heavy storm; (2) the December 14, 2004 post-service treatment record from the San Juan VAMC which noted that the Veteran has anxiety and "may have" major depressive disorder, and (3) the December 13, 2004 San Juan VAMC medical record which noted that the Veteran has depressive mood associated to loss of interest and insomnia which started within the last 5 months.

If any personality disorder is identified, the examiner should opine as to whether it is at least as likely as not that any such condition was aggravated by service.

A specific opinion must be provided with respect to whether the Veteran suffers from any current psychiatric disability that is related to the in-service ship accident, either as residual to a head injury or as a result of the stressful nature of the accident itself.  For purposes of this opinion, the examiner should presume that the Veteran is competent to report that a duffle bag landed on his head while on the ship in service.

Any opinion expressed must be accompanied by a complete rationale.

3. After the development requested above has been completed, again review the record. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


